 



Exhibit 10.1

  (CITY NATIONAL BANK LOGO) [a40519a4051900.gif]   CREDIT AGREEMENT

     This Credit Agreement (the “Agreement”), dated as of the 1st day of May,
2008 (“Loan Date”) is between City National Bank, a national banking association
(“CNB”) and SM&A, a Delaware corporation (“Borrower”).
1. DEFINITIONS. As used in this Agreement, these terms have the following
meanings:
     1.1. “Account” or “Accounts” has the meaning given in the Code, and
includes, but is not limited to, any right to payment for goods sold or leased
or for services rendered which is not evidenced by an instrument or chattel
paper from any Person, whether now existing or hereafter arising or acquired,
whether or not it has been earned by performance.
     1.2. “Account Debtor” means the Person obligated on an Account.
     1.3. “Affiliate” means any Person directly or indirectly controlling,
controlled by, or under common control with Borrower, and includes any employee
stock ownership plan of Borrower or an Affiliate. “Control” (including with
correlative meaning, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract or otherwise.
     1.4. “Borrower’s Loan Account” means the statement of daily balances on the
books of CNB in which will be recorded Loans made by CNB to Borrower, payments
made on such loans, and other appropriate debits and credits as provided by this
Agreement. CNB will provide a statement of account for Borrower’s Loan Account
at least once each month on a date established by CNB, which statement will be
accepted by and conclusively binding upon Borrower unless it notifies CNB in
writing to the contrary, within five (5) days of receipt of such statement, or
ten (10) days after sending of such statement if Borrower does not notify CNB of
its non-receipt of the statement. Statements regarding other credit extended to
Borrower will be provided separately.
     1.5. “Business Day” means a day that CNB’s Head Office is open and conducts
a substantial portion of its business.
     1.6. “Code” means the Uniform Commercial Code of California, as currently
in effect and as amended and replaced from time to time, except where the
Uniform Commercial Code of another state governs the perfection of a security
interest in Collateral located in that state.
     1.7. “Collateral” there is no Collateral .
     1.8. “Commercial Letters of Credit” means letters of credit issued pursuant
to this Agreement and in response to Borrower’s submission of an Irrevocable
Letter of Credit Application and Security Agreement.
     1.9. “Commitment” means CNB’s commitment to make the loans and issue
Letters of Credit in the aggregate principal amount outstanding at any one time
of up to TEN MILLION AND NO/100THS DOLLARS ($10,000,000.00).

1



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

     1.10. “Current Assets” will be determined on a consolidated basis for
Borrower and the Subsidiaries in accordance with GAAP excluding, however, loans
to stockholders, management or employees, amounts due from Subsidiaries or
Affiliates, deferred costs and other intangible assets.
     1.11. “Current Liabilities” will be determined on a consolidated basis for
Borrower and the Subsidiaries in accordance with GAAP and will include, without
limitation: (a) all payments on Subordinated Debt required to be made within one
(1) year after the date on which the determination is made, and (b) all
indebtedness payable to stockholders, Affiliates, Subsidiaries or officers
regardless of maturity, unless such indebtedness has been subordinated, on terms
satisfactory to CNB, to the Obligations.
     1.12. “Debt” means, at any date, the aggregate amount of, without
duplication, (a) all obligations of Borrower or any Subsidiary for borrowed
money; or reimbursement for open letters of credit (b) all obligations of
Borrower or any Subsidiary evidenced by bonds, debentures, notes or other
similar instruments; (c) all obligations of Borrower or any Subsidiary to pay
the deferred purchase price of property or services; (d) all capitalized lease
obligations of Borrower or any Subsidiary; (e) all obligations or liabilities of
others secured by a lien on any asset of Borrower or any Subsidiary, whether or
not such obligation or liability is assumed; (f) all obligations guaranteed by
Borrower or any Subsidiary; (g) all obligations, direct or indirect, for letters
of credit; and (h) any other obligations or liabilities which are required by
GAAP to be shown as liabilities on the balance sheet of Borrower or any
Subsidiary.
     1.13. “Debt Service” means (a) the aggregate amount of Current Maturity of
Long Term Debt plus (b) all interest incurred on borrowed money. “Current
Maturity of Long Term Debt” means that portion of Borrower’s consolidated long
term liabilities, determined in accordance with GAAP, which shall, by the terms
thereof, become due and payable within one (1) year following the date of the
balance sheet upon which such calculations are based.
     1.14. “Demand Deposit Account” means Borrower’s demand deposit account no.
023-809958 maintained with CNB.
     1.15. “Eurocurrency Reserve Requirement” means the aggregate (without
duplication) of the rates (expressed as a decimal) of reserves (including,
without limitation, any basic, marginal, supplemental, or emergency reserves)
that are required to be maintained by banks during the Interest Period under any
regulations of the Board of Governors of the Federal Reserve System, or any
other governmental authority having jurisdiction with respect thereto,
applicable to funding based on so-called “Eurocurrency Liabilities”, including
Regulation D (12 CFR 224).
     1.16. “GAAP” means generally accepted accounting principles, consistently
applied.
     1.17. “Guarantor", there is no Guarantor.
     1.18. “Interest Period” means the period commencing on the date a LIBOR
Loan is made (including the date a Prime Loan is converted to a LIBOR Loan, or a
LIBOR Loan is renewed as a LIBOR Loan, which, in the latter case, will be the
last day of the expiring Interest Period) and ending on the first day of the
month occurring prior to or on the date which is one (1), three (3), six (6),
nine (9) or twelve (12) months thereafter,

2



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

as selected by the Borrower; provided, however, no Interest Period may extend
beyond the Termination Date.
     1.19. “Inventory” means goods held for sale or lease in the ordinary course
of business, work in process and any and all raw materials used in connection
with the foregoing.
     1.20. “Letters of Credit Commitment” is THREE MILLION AND NO/100THS DOLLARS
($3,000,000.00).
     1.21. “LIBOR Base Rate” means the British Banker’s Association definition
of the London InterBank Offered Rates as made available by Bloomberg LP, or such
other information service available to CNB, for the applicable monthly period
upon which the Interest Period is based for the LIBOR Loan selected by Borrower
and as quoted by CNB on the Business Day Borrower requests a LIBOR Loan or on
the last Business Day of an expiring Interest Period.
     1.22. “LIBOR Interest Rate” means the rate per year (rounded upward to the
next one-sixteenth (1/16th) of one percent (0.0625%), if necessary) determined
by CNB to be the quotient of (a) the LIBOR Base Rate divided by (b) one minus
the Eurocurrency Reserve Requirement for the Interest Period; which is expressed
by the following formula:
LIBOR Base Rate
1 - Eurocurrency Reserve Requirement
     1.23. “LIBOR Loan” means any Loan tied to the LIBOR Interest Rate.
     1.24. “Loan” or “Loans” means the loans extended by CNB to Borrower
pursuant to Section 2.
     1.25. “Loan Documents” means, individually and collectively, this
Agreement, any Note, guaranty, security or pledge agreement, financing statement
and all other contracts, instruments, addenda and documents executed in
connection with or related to extensions of credit under this Agreement.
     1.26. “Loan Fee” is $25,000.00.
     1.27. “Notes” means the Note(s) referenced in Section 2.
     1.28. “Obligations” means all present and future liabilities and
obligations of Borrower to CNB hereunder and all other liabilities and
obligations of Borrower to CNB of every kind, now existing or hereafter owing,
matured or unmatured, direct or indirect, absolute or contingent, joint or
several, including any extensions and renewals thereof and substitutions
therefor.
     1.29. “Person” means any individual or entity.
     1.30. “Potential Event of Default” means any condition that with the giving
of notice or passage of time or both would, unless cured or waived, become an
Event of Default.
     1.31. “Prime Loan” means any Loan tied to the Prime Rate.

3



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

     1.32. “Prime Rate” means the rate most recently announced by CNB at its
principal office in Beverly Hills, California as its “Prime Rate.” Any change in
the interest rate resulting from a change in the Prime Rate will become
effective on the day on which each change in the Prime Rate is announced by CNB.
     1.33. “Quick Assets” means the sum of cash, plus cash equivalents, plus
Accounts, plus securities classified as short-term marketable securities
according to GAAP, as such items appear on Borrower’s consolidated balance
sheet, determined in accordance with GAAP.
     1.34. “Revolving Credit Commitment” means CNB’s commitment to make the
Revolving Credit Loans in the aggregate principal amount at any one time of up
to TEN MILLION AND NO/100THS DOLLARS ($10,000,000.00).
     1.35. “Standby Letters of Credit” means standby letters of credit issued
pursuant to this Agreement and in response to Borrower’s submission of an
Irrevocable Standby Letter of Credit Application and Letter of Credit Agreement.
     1.36. “Subordinated Debt” means Debt of Borrower or any Subsidiary, the
repayment of which is subordinated, on terms satisfactory to CNB, to the
Obligations.
     1.37. “Subsidiary” means any Person, the majority of whose voting interests
are at any time owned, directly or indirectly, by Borrower and/or by one or more
Subsidiaries.
     1.38. “Tangible Net Worth” means the total of all assets appearing on a
balance sheet prepared in accordance with GAAP for Borrower and the Subsidiaries
on a consolidated basis, minus (a) all intangible assets, including, without
limitation, unamortized debt discount, Affiliate, employee, officer and
stockholder receivables or advances, goodwill, research and development costs,
patents, trademarks, the excess of purchase price over underlying values of
acquired companies, any covenants not to compete, deferred charges, copyrights,
franchises and appraisal surplus; minus (b) all obligations which are required
by GAAP to be classified as a liability on the consolidated balance sheet of
Borrower and the Subsidiaries; minus (c) the amount, if any, at which shares of
stock of a non-wholly owned Subsidiary appear on the asset side of Borrower’s
consolidated balance sheet, as determined in accordance with GAAP; minus
(d) minority interests; and minus (e) deferred income and reserves not otherwise
classified as a liability on the consolidated balance sheet of Borrower and the
Subsidiaries.
     1.39. “Termination Date” means May 1, 2009. Notwithstanding the foregoing,
CNB may, at its option, terminate this Agreement pursuant to the Section
entitled “CNB’s Remedies”; the date of any such termination will become the
Termination Date as that term is used in this Agreement.
     1.40. “Total Senior Liabilities” means, as of any date of determination,
the amount of all liabilities that should be reflected as a liability on a
consolidated balance sheet of Borrower and the Subsidiaries prepared in
accordance with GAAP, less Subordinated Debt.

4



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

2. THE CREDIT.
     2.1. Revolving Credit Loan. Subject to the terms of this Agreement, CNB
agrees to make loans (“Revolving Credit Loans”) to Borrower, from the date of
this Agreement up to and including the Termination Date, at such times as
Borrower may request, up to the amount of the Revolving Credit Commitment, less
the amount of outstanding Letters of Credit, and unpaid drafts under drawn
Letters of Credit. The Revolving Credit Loans may be repaid and reborrowed at
any time up and including the Termination Date; provided, however, that the
aggregate unpaid principal amount of outstanding Revolving Credit Loans will at
no time exceed the Revolving Credit Commitment, less the amount of the
outstanding Letters of Credit, and unpaid drafts under drawn Letters of Credit.
          2.1.1. Procedure for Revolving Credit Loans. Each Revolving Credit
Loan may be made by CNB at the oral or written request of anyone who is
authorized in writing by Borrower to request Revolving Credit Loans until
written notice of the revocation of such authority is received by CNB.
          2.1.2. Interest. The Revolving Credit Loans will bear interest from
disbursement until due (whether at stated maturity, by acceleration or
otherwise) at a rate equal to, at Borrower’s option, either (a) for a LIBOR
Revolving Loan, the LIBOR plus two and one-quarter percent (2.25%) per year, or
(b) for a Prime Revolving Loan, the fluctuating Prime minus one-half percent
(-0.50%) per year. Interest on the Revolving Credit Loans and other charges
incurred under this Agreement will accrue daily and be payable (a) monthly in
arrears, on the first day of each month, commencing on the first such date
following disbursement; (b) if a LIBOR Revolving Loan, upon any prepayment of
any LIBOR Revolving Loan (to the extent accrued on the amount prepaid); and
(c) at the Termination Date. A Revolving Credit Loan tied to the LIBOR Interest
Rate is called a “LIBOR Revolving Loan,” and a Revolving Credit Loan tied to the
Prime Rate is called a “Prime Revolving Loan.” A Revolving Credit Loan will be a
Prime Revolving Loan any time it is not a LIBOR Revolving Loan.
     2.2. Letter of Credit Facility. CNB will, at the request of Borrower any
time up to the Termination Date, issue Letters of Credit for the account of
Borrower. The aggregate face amount of outstanding Letters of Credit and unpaid
drafts under drawn Letters of Credit at any time will not exceed the lesser of
(a) the Letter of Credit Commitment or (b) the Revolving Credit Commitment less
Revolving Credit Loans outstanding.
          2.2.1. Issuance of Letters of Credit. Commercial Letters of Credit
will be issued to finance the import of merchandise in accordance with an
Irrevocable Letter of Credit Application and Security Agreement submitted by
Borrower and incorporated herein by this reference, subject to the terms of this
Agreement in the event of any conflict herewith. Standby Letters of Credit will
be issued in accordance with an Irrevocable Standby Letter of Credit Application
and Letter of Credit Agreement submitted by Borrower and incorporated herein by
this reference, subject to the terms of this Agreement in the event of any
conflict herewith. Letters of Credit will be issued on the normal documentation
used by CNB from time to time in accord with the Uniform Customs and Practices
for Documentary Credits (2007 Revision) International Chamber of Commerce
Publication No. 600, or the International Standby Practices 1998, whichever is
applicable. Commercial Letters of Credit will expire no more than 180 days after
issuance. Letters of Credit will expire no more than 180 days after issuance.
Unless CNB otherwise agrees in writing, no Standby Letter of Credit may expire
after the Termination Date. Standard CNB fees and charges will apply to the
issuance and administration of Letters of Credit, and any drawings thereunder.

5



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

          2.2.2. Reimbursement for Funding Letter of Credit. Any payment of a
draft made after a drawing under a Letter of Credit will be deemed to be an
irrevocable request for a Revolving Credit Loan under this Agreement. Borrower’s
obligation to reimburse CNB may also be satisfied by charging Borrower’s Demand
Deposit Account if requested by Borrower. CNB’s obligation under this Subsection
to make a Revolving Credit Loan will exist irrespective of the existence of any
Potential Event of Default or Event of Default.
     2.3. LIBOR Loan Terms and Conditions.
          2.3.1. Procedure for LIBOR Loans. Borrower may request that a
Revolving Credit Loan be a LIBOR Loan (including conversion of a Prime Revolving
Loan to a LIBOR Revolving Loan, or continuation of a LIBOR Revolving Loan as a
LIBOR Revolving Loan upon the expiration of the Interest Period). Borrower’s
request will be irrevocable, will be made to CNB using the “Notice of Borrowing”
form attached hereto as Exhibit “A,” no earlier than two (2) Business Days
before and no later than 1:00 p.m. Pacific Time on the day the LIBOR Loan is to
be made. If Borrower fails to select a LIBOR Loan in accordance herewith, the
Loan will be a Prime Loan, and any outstanding LIBOR Loan will be deemed a Prime
Loan upon expiration of the Interest Period.
          2.3.2. Availability of LIBOR Loans. Notwithstanding anything herein to
the contrary, each LIBOR Loan must be in the minimum amount of $500,000.00 and
increments of $100,000.00. Borrower may not have more than five (5) LIBOR Loans
outstanding at any one time under this Agreement. Borrower may have Prime Loans
and LIBOR Loans outstanding simultaneously.
          2.3.3. Prepayment of Principal. Borrower may not make a partial
principal prepayment on a LIBOR Loan. Borrower may prepay the full outstanding
principal balance on a LIBOR Loan prior to the end of the Interest Period,
provided, however, that such prepayment is accompanied by a fee (“LIBOR
Prepayment Fee”) equal to the amount, if any, by which (a) the additional
interest which would have been earned by CNB had the LIBOR Loan not been prepaid
exceeds (b) the interest which would have been recoverable by CNB by placing the
amount of the LIBOR Loan on deposit in the LIBOR market for a period starting on
the date on which it was prepaid and ending on the last day of the applicable
Interest Period. CNB’s calculation of the LIBOR Prepayment Fee will be deemed
conclusive absent manifest error.
          2.3.4. Suspension of LIBOR Loans. If CNB, on any Business Day, is
unable to determine the LIBOR Base Rate applicable for a new, continued, or
converted LIBOR Loan for any reason, or any law, regulation, or governmental
order, rule or determination, makes it unlawful for CNB to make a LIBOR Loan,
Borrower’s right to select LIBOR Loans will be suspended until CNB is again able
to determine the LIBOR Base Rate or make LIBOR Loans, as the case may be. During
such suspension, new Loans, outstanding Prime Loans, and LIBOR Loans whose
Interest Periods terminate may only be Prime Loans.
     2.4. Default Interest Rate. From and after written notice by CNB to
Borrower of the occurrence of an Event of Default (and without constituting a
waiver of such Event of Default), the Loans and any other amounts due CNB
hereunder (and interest to the extent permitted by law) will bear additional
interest at a fluctuating rate equal to five percent (5.0%) per year higher than
the interest rate as determined in the above Section(s) 2.1.2 until the Event of
Default has been cured; provided, however, for

6



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

purposes of this Section, a LIBOR Loan will be treated as a Prime Loan upon the
termination of the Interest Period. All interest provided for in this Section
will be compounded monthly and payable on demand.
     2.5. Loans and Payments. All payments will be in United States Dollars and
in immediately available funds. Interest will be computed on the basis of a
360 day year, actual days elapsed. All payments of principal, interest, fees and
other charges on the Loans will be made by charging, and Borrower hereby
authorizes CNB to charge, the Borrower’s Demand Deposit Account for the amount
of each such payment. Borrower must have sufficient collected balances in the
Borrower’s Demand Deposit Account in order that each such payment will be
available when due. CNB is authorized to note the date, amount and interest rate
of each Loan and each payment of principal and interest on CNB’s books and
records, which notations will constitute presumptive evidence of the accuracy of
the information noted. Any Loan will be conclusively presumed to have been made
to or for the benefit of Borrower when CNB, in its sole discretion, believes
that the request therefor has been made by authorized persons (whether in fact
that is the case), or when the Loan is deposited to the Borrower’s Demand
Deposit Account, regardless of whether any Person other than Borrower may have
authority to draw against such account.
     2.6. Late Charge. Borrower shall pay a late charge of 5% or $10.00,
whichever is greater, of any payment not received by CNB on or before the 10th
day after the payment is due.
3. TERM AND TERMINATION.
     3.1. Establishment of Termination Date. The term of this Agreement will
begin as of the date hereof and continue until the Termination Date, unless the
term is renewed for an additional period by CNB giving Borrower prior written
notice, in which event the Termination Date will mean the renewed maturity date
set forth in such notice. Notwithstanding the foregoing, CNB may, at its option,
terminate this Agreement pursuant to Section 8.3; the date of any such
termination will become the Termination Date as that term is used in this
Agreement.
     3.2. Obligations Upon the Termination Date. Borrower will, upon the
Termination Date:
          3.2.1. Repay the amount of the balance due as set forth in Borrower’s
Loan Account plus any accrued interest, fees and charges;
          3.2.2. Pay CNB cash in the aggregate face amount of the Letters of
Credit and unpaid drafts under drawn Letters of Credit outstanding to be held as
cash collateral for Borrower’s obligation to reimburse CNB upon the funding of
such Letters of Credit and drafts; and
          3.2.3. Pay the amounts due on all other Obligations owing to CNB. In
this connection and notwithstanding anything to the contrary contained in the
instruments evidencing such Obligations, the Termination Date hereunder will
constitute the maturity date of such other Obligations.
     3.3. Survival of Rights. Any termination of this Agreement will not affect
the rights, liabilities and obligations of the parties with respect to any
Obligations outstanding

7



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

on the date of such termination. Until all Obligations have been fully repaid,
CNB will retain its security interest in all existing Collateral and Collateral
arising thereafter, and Borrower will continue to assign all Accounts to CNB and
to immediately turn over to CNB, in kind, all collections received on the
Accounts.
4. CONDITIONS PRECEDENT.
     4.1. Extension of Credit. The obligation of CNB to make any Loan or other
extension of credit hereunder is subject to CNB’s receipt of each of the
following, in form and substance satisfactory to CNB, and duly executed as
required by CNB:
          4.1.1. All Loan Documents required by CNB, including but not limited
to this Agreement and any guaranties required hereunder;
          4.1.2. A copy of Borrower’s organizational and governing documents and
any public filings made in connection therewith; and (b) such authorizations and
resolutions approving and authorizing the execution, delivery and performance of
this Agreement and any other documents required pursuant to this Agreement, as
may be required by CNB;
          4.1.3. Evidence that the insurance required by Section 6.4 hereof is
in effect; and
          4.1.4. A complete list of claims made against Borrower, any Subsidiary
or any Guarantor, and evidence satisfactory to CNB, including, if requested, an
opinion of Borrower’s counsel with respect to any such claim(s), that if such
claim(s) is adversely determined, it would not have a material adverse effect on
the business, operations or condition, financial or otherwise, of Borrower, any
Guarantor or any Subsidiary.
     4.2. Conditions to Each Extension of Credit. The obligation of CNB to make
any Loan or other extension of credit hereunder will be subject to the
fulfillment of each of the following conditions to CNB’s satisfaction:
          4.2.1. The representations and warranties of Borrower set forth in
Section 5 will be true and correct on the date of the making of each Loan or
other extension of credit with the same effect as though such representations
and warranties had been made on and as of such date;
          4.2.2. No holder of Subordinated Debt will be in violation of his, her
or its Subordination Agreement executed in favor of CNB, and such Subordination
Agreement is enforceable with respect to future advances;
          4.2.3. There will have occurred no Event of Default or Potential Event
of Default; and
          4.2.4. All other documents and legal matters in connection with the
transactions described in this Agreement will be satisfactory in form and
substance to CNB.
5. REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants (and each
request for a Loan or other extension of credit will be deemed a representation
and warranty made on the date of such request) that:

8



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

     5.1. Existence, Power and Authorization. Borrower and each Subsidiary is
duly organized, validly existing and in good standing under the laws of the
state of its organization, and is duly qualified to conduct business in each
jurisdiction in which its business is conducted. The execution, delivery and
performance of all Loan Documents executed by Borrower are within Borrower’s
powers and have been duly authorized by the Borrower and do not require any
consent or approval of the owners of Borrower.
     5.2. Binding Agreement. The Loan Documents constitute the valid and legally
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms.
     5.3. Ancillary Documents. To the extent that any security agreement,
subordination agreement or guaranty is required to be executed by a Subsidiary
or Affiliate, the representations and warranties set forth in Sections 5.1 and
5.2 are also true and correct with respect to such Subsidiary and Affiliate and
such document.
     5.4. Other Agreements. The execution and performance of the Loan Documents
will not violate any provision of law or regulation (including, without
limitation, Regulations X and U of the Federal Reserve Board) or any order of
any governmental authority, court, or arbitration board or the organizational
and governing documents of Borrower, or result in the breach of, constitute a
default under, contravene any provisions of, or result in the creation of any
security interest, lien, charge or encumbrance upon any of the assets of
Borrower pursuant to any indenture or agreement to which Borrower or any of its
properties is bound, except liens and security interests in favor of CNB.
     5.5. Litigation. There is no litigation, tax claim, investigation or
proceeding pending, threatened against or affecting Borrower, any Guarantor or
Subsidiary, or any of their respective properties which, if adversely
determined, would have a material adverse effect on the business, operation or
condition, financial or otherwise, of Borrower or any Guarantor or Subsidiary.
     5.6. Financial Condition. The most recent financial statements of Borrower
and each Guarantor, if any, copies of which have been delivered to CNB, have
been prepared in accordance with GAAP and are true, complete and correct and
fairly present the financial condition of Borrower, its Subsidiaries and each
Guarantor, including operating results, as of the accounting period referenced
therein. There has been no material adverse change in the financial condition or
business of Borrower or any Subsidiary or Guarantor since the date of such
financial statements. Neither Borrower nor any Subsidiary or Guarantor has any
material liabilities for taxes or long-term leases or commitments, except as
disclosed in the financial statements.
     5.7. No Violations. Borrower is not, nor is any Subsidiary, in violation of
any law, ordinance, rule or regulation to which it or any of its properties is
subject.
     5.8. ERISA. Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974
(“ERISA”). No “Reportable Event” (as defined in ERISA and the regulations issued
thereunder) has occurred with respect to any benefit plan of Borrower nor are
there any unfunded vested liabilities under any benefit plan of Borrower.
Borrower has met its minimum funding requirements under ERISA with respect to
each of its plans and has not incurred any material liability to the Pension
Benefit Guaranty Corporation (“PBGC”) in connection with any such plan.

9



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

     5.9. Consents. No consent, license, permit, or authorization of, exemption
by, notice or report to, or registration, filing or declaration with, any
governmental authority or agency is required in connection with the execution,
delivery and performance by Borrower of this Agreement or the transactions
contemplated hereby.
     5.10. Use of Proceeds. The proceeds of the Revolving Credit Loan will be
used by Borrower solely for working capital and issuance of Letters of Credit.
     5.11. Regulation U. Borrower is not engaged principally, or as one of its
principal activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations U or X of
the Federal Reserve Board). No part of the proceeds of the Loans will be used by
Borrower to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying such margin stock.
     5.12. Environmental Matters.
          5.12.1. The operations of Borrower and each Subsidiary comply in all
material respects with all applicable federal, state and local environmental,
health and safety statutes, regulations and ordinances and fully comply with all
terms of all required permits and licenses.
          5.12.2. Borrower and each Subsidiary have received no notices of
threatened or pending governmental or private civil, criminal or administrative
proceeding regarding any environmental or health and safety statute, regulation
or ordinance and have not been subject to any federal, state or local
investigations, inspections or orders regarding any environmental or health and
safety statute, regulation or ordinance.
          5.12.3. Neither Borrower nor any Subsidiary knows of any facts or
conditions which may exist which may subject Borrower or any Subsidiary to
liability or contingent liability and neither Borrower nor any Subsidiary is
presently liable or contingently liable for any removal, remedial, response or
other costs or damages in connection with any release into the environment of
toxic or hazardous substances or waste included on any federal, state or local
hazardous chemical or substance lists under any federal, state or local statute,
regulation or ordinance.
          5.12.4. Borrower will, at all times, defend and indemnify and hold CNB
(which for purposes of this Section includes CNB’s parent company and
subsidiaries and all of their respective shareholders, directors, officers,
employees, agents, representatives, successors, attorneys and assigns) harmless
from and against any liabilities, claims, demands, causes of action, losses,
damages, expenses (including without limitation reasonable attorneys’ fees,
which attorneys may be employees of CNB, or may be outside counsel), costs,
settlements, judgments or recoveries directly or indirectly arising out of or
attributable to the use, generation, manufacture, production, storage, release,
threatened release, discharge, disposal, or presence of a hazardous substance
on, under, or about Borrower’s property or operations or property leased to or
used by Borrower. For these purposes, the term “hazardous substances” means any
substance which is or becomes designated as “hazardous” or “toxic” under any
Federal, state, or local law. Any obligation or liability of Borrower to CNB
under this Section will survive the expiration or termination of this Agreement
and the repayment of all Loans and the payment or performance of all other
Obligations of Borrower to CNB.

10



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

6. AFFIRMATIVE COVENANTS. Borrower agrees that until payment in full of all
Obligations, Borrower will comply with the following covenants:
     6.1. Books and Records. Borrower will maintain, in accord with sound
accounting practices, accurate records and books of account showing, among other
things, all Inventory and Accounts, the proceeds of the sale or other
disposition thereof and the collections therefrom. Borrower will not change the
accounting method used to determine Borrower’s Inventory cost without
notification to CNB. Borrower will permit representative(s) of CNB, at any
reasonable time, to inspect, audit, examine and make extracts or copies from all
books, records and other data, to inspect any of Borrower’s properties and to
confirm balances due on Accounts by direct inquiry to Account Debtors, and will
give CNB, promptly upon request, all information regarding the business or
finances of Borrower.
     6.2. Financial Statements of Borrower. Borrower will furnish to CNB on a
continuing basis:
          6.2.1. Within forty-five (45) days after the end of the first three
quarterly accounting periods of each fiscal year, a financial statement
consisting of not less than a balance sheet and income statement, prepared in
accordance with generally accepted accounting principles consistently applied,
which financial statement may be internally prepared;
          6.2.2. Within one hundred twenty (120) days after the close of
Borrower’s fiscal year, a copy of the annual audit report for Borrower and the
Subsidiaries, including therein a balance sheet, income statement,
reconciliation of net worth and statement of cash flows, with notes thereto, the
balance sheet, income statement and statement of cash flows to be audited by a
certified public accountant acceptable to CNB, certified by such accountant to
have been prepared in accordance with GAAP; and
          6.2.3. Such additional information, reports and/or statements as CNB
may, from time to time, reasonably request.
     6.3. Taxes and Premiums. Borrower will, and will cause each Subsidiary to,
pay and discharge all taxes, assessments, governmental charges and real and
personal property taxes, including, but not limited to, federal and state income
taxes, employee withholding taxes and payroll taxes, and all premiums for
insurance required under this Agreement, prior to the date upon which penalties
are attached thereto.
     6.4. Insurance.
          6.4.1. Borrower will, and will cause each Subsidiary to, provide and
maintain the insurance required under the Loan Documents;
          6.4.2. In addition to the insurance required above, Borrower will, and
will cause each Subsidiary to, maintain insurance of the types and in amounts
customarily carried in its lines of business, including, but not limited to,
fire, public liability (with CNB named as additional insured), property damage,
business interruption and worker’s compensation, such insurance to be carried
with companies and in amounts satisfactory to CNB, and will deliver to CNB from
time to time, upon CNB’s request, schedules setting forth all insurance then in
effect; and

11



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

          6.4.3. If Borrower fails to provide, maintain, or furnish to CNB the
policies required by this Section, CNB may immediately procure such insurance or
other insurance necessary to protect CNB’s interest, and Borrower will pay all
premiums thereon promptly upon demand by CNB, together with interest, at the
highest rate provided for any of the Loans extended under Section 2 above, from
the date of expenditure, and if not paid within ten (10) days of CNB’s demand
therefor (and without constituting a waiver of an Event of Default), at a rate
five percent (5%) per year higher than such interest rate until such amount (and
interest thereon, to the extent permitted by law), is paid in full.
     6.5. Notice. Borrower will promptly advise CNB in writing of (a) the
opening of any new, or the closing of any existing, places of business, each
location at which Inventory or equipment is or will be kept, and any change of
Borrower’s name, trade name or other name under which it does business or of any
such new or additional name; (b) the occurrence of any Event of Default or
Potential Event of Default; (c) any litigation pending or threatened against
Borrower, any Subsidiary or any Guarantor where the amount or amounts in
controversy exceed FIFTY THOUSAND AND NO/100THS DOLLARS ($50,000.00); (d) any
unpaid taxes of Borrower, any Subsidiary or any Guarantor, which are more than
fifteen (15) days delinquent; and (e) any other matter which might materially or
adversely affect Borrower’s or any Subsidiary’s or Guarantor’s financial
condition, property or business.
     6.6. Fair Labor Standards Act. Borrower will, and will cause each
Subsidiary to, comply with the requirements of, and all regulations promulgated
under, the Fair Labor Standards Act of 1938 (29 U.S.C. Code Section 201 et
seq.).
     6.7. Corporate Existence. Borrower will, and will cause each Subsidiary to,
maintain its corporate existence and all of its rights, privileges and
franchises necessary or desirable in the normal course of its business.
     6.8. Compliance with Law. Borrower will, and will cause each Subsidiary to,
comply with all requirements of all applicable laws, rules, regulations, orders
of any governmental agency and all material agreements to which they are a
party.
     6.9. Borrower’s Financial Tests. Borrower will maintain:
          6.9.1. Tangible Net Worth plus Subordinated Debt of not less than
THIRTY MILLION AND NO/100THS DOLLARS ($30,000,000.00) at all times;
          6.9.2. A ratio of Current Assets to Current Liabilities of not less
than 2.0 to 1 at all times; and
          6.9.3. A ratio of Total Senior Liabilities to Tangible Net Worth of
not more than 1.00 at all times.
7. NEGATIVE COVENANTS. Borrower agrees that until payment in full of all the
Obligations, Borrower will not, nor will it permit any Subsidiary to, do any of
the following, without CNB’s prior written consent:
     7.1. Borrowing. Create, incur, assume or permit to exist any Debt, except
(a) Debt to CNB (b) Subordinated Debt, (c) trade Debt incurred in the ordinary
course of

12



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

business and (d) purchase money Debt in an aggregate amount not to exceed
$1,000,00.00 per Borrower’s fiscal year incurred in connection with the
acquisition of capital assets (including capitalized lease expenditures).
     7.2. Sale of Assets. Sell, lease or otherwise dispose of any of Borrower’s
or any Subsidiary’s assets, other than merchandise Inventory in the ordinary
course of business.
     7.3. Loans. Make loans or advances to any Person, except credit extended to
employees or to customers in the ordinary course of business.
     7.4. Contingent Liabilities. Assume, guarantee, endorse, contingently agree
to purchase or otherwise become liable for the obligation of any Person,
including Borrower, a Subsidiary or Affiliate, except (a) by the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, and (b) contingent liabilities in favor of CNB.
     7.5. Investments. Purchase or acquire the obligations or stock of, or any
other interest in, any partnership, joint venture, limited liability company or
corporation, except (a) direct obligations of the United States of America; or
(b) investments in certificates of deposit issued by, and other deposits with,
commercial banks organized under the United States or a State thereof having
capital of at least One Hundred Million Dollars ($100,000,000.00).
     7.6. Mortgages, Liens, etc. Mortgage, pledge, hypothecate, grant or
contract to grant any security interest of any kind in any property or assets,
to anyone except CNB.
     7.7. Involuntary Liens. Permit any involuntary liens to arise with respect
to any property or assets including but not limited to those arising from the
levy of a writ of attachment or execution, or the levy of any state or federal
tax lien which lien will not be removed within a period of thirty (30) days.
     7.8. Sale and Leaseback. Enter into any sale-leaseback transaction.
     7.9. Mergers. Enter into any merger or consolidation, or acquire all or
substantially all the assets of any Person more than $5,000,000.00 in the
aggregate in any fiscal year, except a Subsidiary may be merged into or
consolidated with another Subsidiary or with Borrower.
     7.10. Dividends and Purchase of Stock. Redeem or repurchase stock or
partnership interests, declare or pay any dividends or make any distribution,
whether of capital, income or otherwise, and whether in cash or other property,
except that any Subsidiary may declare distributions to Borrower; provided,
however, if Borrower for any tax year elects to file as a Sub-Chapter S
corporation under the federal or state income tax laws, distributions may be
made to Borrower’s shareholders during any current or subsequent tax year in
proportion to their holdings, in an aggregate amount equal to that payable by an
individual in the highest tax bracket upon Borrower’s taxable income computed as
if Borrower were a taxpaying entity.
     7.11. Event of Default. Permit a default to occur under any document or
instrument evidencing Debt incurred under any indenture, agreement or other
instrument

13



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

under which such Debt may be issued, or any event to occur under any of the
foregoing which would permit any holder of the Debt outstanding thereunder to
declare the same due and payable before its stated maturity, whether or not such
acceleration occurs or such default be waived.
     7.12. Maximum Capital Expenditures. Borrower makes or commits to make
expenditures for capital assets (including capitalized lease expenditures) of
more than $3,000,000.00 in the aggregate for Borrower and all Subsidiaries in
any fiscal year, without CNB’s prior written consent.
8. EVENTS OF DEFAULT.
     8.1. Events of Default. After expiration of any applicable cure period set
forth in Section 8.2, the following will constitute Events of Default under this
Agreement:
          8.1.1. Borrower fails to pay when due any installment of principal or
interest or any other amount payable under this Agreement;
          8.1.2. Any Person, or any Subsidiary of any Person, which is a party
to any Loan Document fails to perform or observe any of the terms, provisions,
covenants, conditions, agreements or obligations contained in the Loan
Documents;
          8.1.3. The entry of an order for relief or the filing of an
involuntary petition with respect to Borrower, any Subsidiary or any Guarantor
under the United States Bankruptcy Code, the appointment of a receiver, trustee,
custodian or liquidator of or for any part of the assets or property of
Borrower, any Subsidiary or any Guarantor, or Borrower, any Subsidiary or any
Guarantor makes a general assignment for the benefit of creditors;
          8.1.4. Any financial statement, representation or warranty made or
furnished by Borrower, any Subsidiary or any Guarantor in connection with the
Loan Documents proves to be in any material respect incorrect;
          8.1.5. Any Person obtains an order or decree in any court of competent
jurisdiction enjoining or prohibiting Borrower or CNB or either of them from
performing this Agreement, and such proceedings are not dismissed or such decree
is not vacated within ten (10) days after the granting thereof;
          8.1.6. Borrower or any Subsidiary neglects, fails or refuses to keep
in full force and effect any governmental permit or approval which is necessary
to the operation of its business;
          8.1.7. All or substantially all of the property of Borrower, any
Guarantor or any Subsidiary is condemned, seized or otherwise appropriated;
          8.1.8. The occurrence of (a) a Reportable Event as defined in ERISA
which CNB determines in good faith constitutes grounds for the institution of
proceedings to terminate any pension plan by the PBGC, (b) an appointment of a
trustee to administer any pension plan of Borrower, or (c) any other event or
condition which might constitute grounds under ERISA for the involuntary
termination of any pension plan of Borrower, where such event set forth in (a),
(b) or (c) results in a significant monetary liability to Borrower;

14



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

          8.1.9. Any obligee of Subordinated Debt fails to comply with the
provisions of the documents evidencing such Subordinated Debt or any
Subordination Agreement;
          8.1.10. The individuals who, as of the date of the agreement,
constitute the Borrower’s Board of Directors (the “Incumbent Board”) cease for
any reason to constitute at least 75% of the Board of Directors; provided,
however, that any individual who becomes a director subsequent to the date of
this agreement whose election, or nomination for election by the Borrower’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or
          8.1.11. The Termination Date is not extended.
     8.2. Notice of Default and Cure of Potential Events of Default. Except with
respect to the Events of Default specified in Subsections 8.1.1 or 8.1.3, above,
and subject to the provisions of the Section 8.4 below, entitled “Additional
Remedies”, CNB will give Borrower at least ten (10) days’ written notice of any
event which constitutes or, with the lapse of time would become an Event of
Default, during which time Borrower will be entitled to cure same.
     8.3. CNB’s Remedies. Upon the occurrence of an Event of Default, at the
sole and exclusive option of CNB, and upon written notice to Borrower, CNB may
(a) declare the principal of and accrued interest on the Loans, and all other
Obligations immediately due and payable in full, whereupon the same will
immediately become due and payable; (b) terminate this Agreement as to any
future liability or obligation of CNB, but without affecting CNB’s rights and
security interest in the Collateral and without affecting the Obligations owing
by Borrower to CNB; and/or (c) exercise its rights and remedies under the Loan
Documents and all rights and remedies of a secured party under the Code and
other applicable laws with respect to all of the Collateral.
     8.4. Additional Remedies. Notwithstanding any other provision of this
Agreement, upon the occurrence of any event, action or inaction by Borrower, or
if any action or inaction is threatened which CNB reasonably believes will
materially affect the value of the Collateral, CNB may take such legal actions
as it deems necessary to protect the Collateral, including but not limited to,
seeking injunctive relief and the appointment of a receiver, whether or not an
Event of Default or Potential Event of Default has occurred under this
Agreement.
9. MISCELLANEOUS.
     9.1. Reimbursement of Costs and Expenses. Borrower will reimburse CNB for
all costs and expenses relating to this Agreement including, but not limited to,
filing, recording or search fees, audit or verification fees, appraisals of the
Collateral and other out-of-pocket expenses, and reasonable attorneys’ fees and
expenses expended or incurred by CNB (or allocable to CNB’s in-house counsel) in
documenting or administering the Loan Documents or collecting any sum which
becomes due CNB under the Loan Documents, irrespective of whether suit is filed,
or in the protection, perfection, preservation or enforcement of any and all
rights of CNB in connection with the Loan Documents, including, without
limitation, the fees and costs incurred in any out-of-court work-out or a
bankruptcy or reorganization proceeding.

15



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

     9.2. Dispute Resolution.
          9.2.1. Mandatory Arbitration. At the request of CNB or Borrower, any
dispute, claim or controversy of any kind (whether in contract or tort,
statutory or common law, legal or equitable) now existing or hereafter arising
between CNB and Borrower and in any way arising out of, pertaining to or in
connection with: (a) this Agreement, and/or any renewals, extensions, or
amendments thereto; (b) any of the Loan Documents; (c) any violation of this
Agreement or the Loan Documents; (d) all past, present and future loans; (e) any
incidents, omissions, acts, practices or occurrences arising out of or related
to this Agreement or the Loan Documents causing injury to either party whereby
the other party or its agents, employees or representatives may be liable, in
whole or in part, or (f) any aspect of the past, present or future relationships
of the parties, will be resolved through final and binding arbitration conducted
at a location determined by the arbitrator in Los Angeles, California, and
administered by the American Arbitration Association (“AAA”) in accordance with
the California Arbitration Act (Title 9, California Code of Civil Procedure
Section 1280 et. seq) and the then existing Commercial Rules of the AAA.
Judgment upon any award rendered by the arbitrator(s) may be entered in any
state or federal courts having jurisdiction thereof.
          9.2.2. Judicial Reference. At the request of any party, a controversy
or claim which is not submitted to arbitration as provided and limited in
Section 9.2.1 will be determined by a reference in accordance with California
Code of Civil Procedure Section 638 et. seq. If such an election is made, the
parties will designate to the court a referee or referees selected under the
auspices of the AAA in the same manner as arbitrators are selected in
AAA-sponsored proceedings. The presiding referee of the panel, or the referee if
there is a single referee, will be an active attorney or retired judge. Judgment
upon the award rendered by such referee or referees will be entered in the court
in which such proceeding was commenced in accordance with California Code of
Civil Procedure Section 644 and Section 645.
          9.2.3. Provisional Remedies, Self Help and Foreclosure. No provision
of this Agreement will limit the right of any party to: (a) foreclose against
any real property collateral by the exercise of a power of sale under a deed of
trust, mortgage or other security agreement or instrument, or applicable law,
(b) exercise any rights or remedies as a secured party against any personal
property collateral pursuant to the terms of a security agreement or pledge
agreement, or applicable law, (c) exercise self help remedies such as setoff, or
(d) obtain provisional or ancillary remedies such as injunctive relief or the
appointment of a receiver from a court having jurisdiction before, during or
after the pendency of any arbitration or referral. The institution and
maintenance of an action for judicial relief or pursuit of provisional or
ancillary remedies, or exercise of self help remedies will not constitute a
waiver of the right of any party, including the plaintiff, to submit any dispute
to arbitration or judicial reference.
          9.2.4. Powers and Qualifications of Arbitrators. The arbitrator(s)
will give effect to statutes of limitation, waiver and estoppel and other
affirmative defenses in determining any claim. Any controversy concerning
whether an issue is arbitratable will be determined by the arbitrator(s). The
laws of the State of California will govern. The arbitration award may include
equitable and declaratory relief. All arbitrator(s) selected will be required to
be a practicing attorney or retired judge licensed to practice law in the

16



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

State of California and will be required to be experienced and knowledgeable in
the substantive laws applicable to the subject matter of the controversy or
claim at issue.
          9.2.5. Discovery. The provisions of California Code of Civil Procedure
Section 1283.05 or its successor section(s) are incorporated herein and made a
part of this Agreement. Depositions may be taken and discovery may be obtained
in any arbitration under this Agreement in accordance with said section(s).
          9.2.6. Miscellaneous. The arbitrator(s) will determine which is the
prevailing party and will include in the award that party’s reasonable
attorneys’ fees and costs (including allocated costs of in-house legal counsel).
Each party agrees to keep all controversies and claims and the arbitration
proceedings strictly confidential, except for disclosures of information
required in the ordinary course of business of the parties or by applicable law
or regulation.
     9.3. Cumulative Rights and No Waiver. All rights and remedies granted to
CNB under the Loan Documents are cumulative and no one such right or remedy is
exclusive of any other. No failure or delay on the part of CNB in exercising any
power, right or remedy under any Loan Document will operate as a waiver thereof,
and no single or partial exercise or waiver by CNB of any such power, right or
remedy will preclude any further exercise thereof or the exercise of any other
power, right or remedy.
     9.4. Applicable Law. This Agreement will be governed by California law.
     9.5. Lien and Right of Set-off. Borrower grants to CNB a continuing lien
for all Obligations of Borrower to CNB upon any and all moneys, securities and
other property of Borrower and the proceeds thereof, now or hereafter held or
received by or in transit to CNB from or for Borrower, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, and also upon any and
all deposits (general or special) and credits of Borrower with, and any and all
claims of Borrower against, CNB at any time existing. Upon the occurrence of any
Event of Default, CNB is hereby authorized at any time and from time to time,
without notice to Borrower or any other Person to setoff, appropriate and apply
any or all items hereinabove referred to against all Obligations of Borrower
whether under this Agreement or otherwise, and whether now existing or hereafter
arising.
     9.6. Notices. Any notice required or permitted under any Loan Document will
be given in writing and will be deemed to have been given when personally
delivered or when sent by the U.S. mail, postage prepaid, certified, return
receipt requested, properly addressed. For the purposes hereof, the addresses of
the parties will, until further notice given as herein provided, be as follows:

     
CNB:
  City National Bank
 
  18111 Von Karman Avenue, Suite 120
 
  Irvine, CA 92612
 
  Attention: Bob Muller, Senior Vice President
 
   
Copies To:
  City National Bank, Legal Department
 
  400 North Roxbury Drive
 
  Beverly Hills, California 90210-5021
 
  Attn: Managing Counsel, Credit Unit

17



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

     
Borrower:
  SM&A
 
  4695 MacArthur Court, 8th Floor
 
  Newport Beach, CA 92660
 
  Attention: Cathy L.. McCarthy, President/CEO

     9.7. Assignments. The provisions of this Agreement are hereby made
applicable to and will inure to the benefit of CNB’s successors and assigns and
Borrower’s successors and assigns; provided, however, that Borrower may not
assign or transfer its rights or obligations under this Agreement without the
prior written consent of CNB. CNB may assign this Agreement and its rights and
duties hereunder. CNB reserves the right to sell, assign, transfer, negotiate,
or grant participations in all or any part of, or any interest in CNB’s rights
and benefits hereunder. In connection therewith, CNB may disclose all documents
and information which CNB now or hereafter may have relating to Borrower or
Borrower’s business.
     9.8. Indemnification. Borrower will, at all times, defend and indemnify and
hold CNB (which for purposes of this Section includes CNB’s parent company and
subsidiaries and all of their respective shareholders, directors, officers,
employees, agents, representatives, successors, attorneys, and assigns) harmless
from and against any and all liabilities, claims, demands, causes of action,
losses, damages, expenses (including without limitation reasonable attorneys’
fees, [which attorneys may be employees of CNB, or may be outside counsel])
costs, settlements, judgments or recoveries arising out of or resulting from
(a) any breach of the representations, warranties, agreements or covenants made
by Borrower herein; (b) any suit or proceeding of any kind or nature whatsoever
against CNB arising from or connected with the transactions contemplated by the
Loan Documents or any of the rights and properties assigned to CNB hereunder;
and/or (c) any suit or proceeding that CNB may deem necessary or advisable to
institute, in the name of CNB, Borrower or both, against any other Person, for
any reason whatsoever to protect the rights of CNB hereunder or under any of the
documents, instruments or agreements executed or to be executed pursuant hereto,
including attorneys’ fees and court costs and all other costs and expenses
incurred by CNB (or allocable to CNB’s in-house counsel), all of which will be
charged to and paid by Borrower and will be secured by the Collateral. Any
obligation or liability of Borrower to CNB under this Section will survive the
expiration or termination of this Agreement and the repayment of all Loans and
the payment or performance of all other Obligations of Borrower to CNB.
     9.9. Complete Agreement. This Agreement, together with the other Loan
Documents, constitutes the entire agreement of the parties and supersedes any
prior or contemporaneous oral or written agreements or understandings, if any,
which are merged into this Agreement. The other Loan Documents are subject to
the terms and conditions of this Agreement, and, in the event of a conflict
between the other Loan Documents and this Agreement, the provisions of this
Agreement shall control. This Agreement may be amended only in a writing signed
by Borrower and CNB.
     9.10. Headings. Section headings in this Agreement are included for
convenience of reference only and do not constitute a part of the Agreement for
any purpose.
     9.11. Accounting Terms. Except as otherwise stated in this Agreement, all
accounting terms and financial covenants and information will be construed in
conformity

18



--------------------------------------------------------------------------------



 



City National Bank   CREDIT AGREEMENT

with, and all financial data required to be submitted will be prepared in
conformity with, GAAP as in effect on the date of this agreement.
     9.12. Severability. Any provision of the Loan Documents which is prohibited
or unenforceable in any jurisdiction, will be, only as to such jurisdiction,
ineffective to the extent of such prohibition or unenforceability, but all the
remaining provisions of the Loan Documents will remain valid.
     9.13. Counterparts. This Agreement may be signed in any number of
counterparts which, when taken together, will constitute but one agreement.
     9.14. Joint and Several. Should more than one Person sign this Agreement,
the obligations of each signer will be joint and several.
     This Agreement is executed as of the date stated at the top of the first
page.
“BORROWER”
SM&A,
a Delaware corporation

         
By:
       
 
 
 
Cathy L. McCarthy, President/CEO    
 
       
By:
       
 
 
 
James R. Eckstaedt, CFO    
 
       
“CNB”
       
 
        City National Bank, a national banking association    
 
       
By:
       
 
 
 
Bob Muller, Senior Vice President    

19